1    LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
2
     455 Capitol Mall, Suite 802
3    Sacramento, California 95814
     (916) 504-3933
4    toddleras@gmail.com
     Attorney for Defendant
5
     OREL GOHAR
6

7

8                                UNITED STATES DISTRICT COURT
9
                                EASTERN DISTRICT OF CALIFORNIA
10
                                                       Case No.: 2:17-cr-00232-JAM-2
11
     UNITED STATES OF AMERICA,
12
                   Plaintiff,                          AMENDED ORDER TO SCHEDULE
13                                                     SENTENCING HEARING AND SET PRE-
14   vs.                                               SENTENCE INVESTIGATION REPORT
                                                       DISCLOSURE SCHEDULE
15   OREL GOHAR,
16
                   Defendant.                          Court:      Hon. John A. Mendez
17                                                     Date:       May 18, 2021
                                                       Time:       9:30 a.m.
18

19

20

21

22

23          The parties to this action, Plaintiff United States of America by and through Assistant

24   U.S. Attorney Mira Chernick and Attorney Todd D. Leras on behalf of Defendant Orel Gohar,
25   submit this request to set this matter for Judgment and Sentencing on July 20, 2021. The parties
26
     further request to vacate Status of Sentencing Hearing set for May 18, 2021.
27   AMENDED ORDER SETTING
     SENTENCING HEARING AND
28   PSR DISCLOSURE SCHEDULE
1           The assigned probation officer has confirmed her availability on the requested date. The
2
     government, defense counsel, and the probation officer propose to set a Pre-Sentence
3
     Investigation Report (“PSR”) disclosure schedule as follows:
4
            1. Draft PSR Disclosure Date: June 8, 2021;
5

6           2. Informal Objections to PSR: June 22, 2021;

7           3. Final PSR Date: June 29, 2021;
8
            4. Motion for Correction Date: July 6, 2021; and
9
            5. Reply Date: July 13, 2021.
10
            This request follows a guilty plea so an exclusion of time pursuant to the Speedy Trial
11

12   Act is not required. Assistant U.S. Attorney Mira Chernick approved of the proposed dates and

13   authorized Todd D. Leras via email to sign this Stipulation on her behalf.
14
     DATED: May 12, 2021
15                                                By      /s/ Todd D. Leras for
                                                                 MIRA CHERNICK
16                                                               Assistant United States Attorney
17

18   DATED: May 12, 2021                          By      /s/ Todd D. Leras
                                                                 TODD D. LERAS
19                                                               Attorney for Defendant
                                                                 OREL GOHAR
20

21

22

23

24

25

26

27   AMENDED ORDER SETTING
     SENTENCING HEARING AND
28   PSR DISCLOSURE SCHEDULE
1                                                   ORDER
2
                The Status of Sentencing Hearing for this matter, scheduled for May 18, 2021, is vacated.
3
     A Judgment and Sentencing Hearing is SET for July 20, 2021, at 9:30 a.m. The Court
4
     ADOPTS the modified Pre-Sentence Investigation Report disclosure schedule proposed by the
5

6    parties.

7               IT IS SO ORDERED.
8

9

10
     Dated: May 13, 2021                     /s/ John A. Mendez
11
                                             THE HONORABLE JOHN A. MENDEZ
12                                           UNITED STATES DISTRICT COURT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   AMENDED ORDER SETTING
     SENTENCING HEARING AND
28   PSR DISCLOSURE SCHEDULE
